Title: Enclosure: Thomas Jefferson’s Statement of Balance due to Wakelin Welch, [ca. 13 July 1810]
From: Jefferson, Thomas,Welch, Wakelyn
To: 


            A statement of the bonds given to Cary & Welsh. 1797 Jan 20.
            
              
                1st bond paiable July 1.
                1798. Principal
                
                        £300.
                }
                with interest at 5. per cent from
              
              
                2d do
                     
                1799
                300.
                
                        1769 
                        1796 Dec. being my part of mr Wayles’s
              
              
                3d
                     
                1800.
                381.
                debt.
              
              
                4th
                     
                1801.
                150.
                
                int. from 93. Aug. 26. a debt of my own
              
            
            Paiments made in discharge of the above.
            
              
                1797. 
                
            May 29.
                
            
            by Francis Eppes on my account
         
                
            £36.
                
              
              
                98. 
                
            Oct. 1.
                
            by myself
                300.
                
              
              
                01. 
                
            Apr. 13.
                
            do
                     
                300.
                
              
              
                07. 
                
            Apr. 20.
                
            do
                     
                300.
                     
                
            
         
              
            
            
            
              
                
            Application of the above
                £
                
              
              
                
            1797. May 29.
         
                1st bond—principal
                
                
                
                300–
                
              
              
                
                
                Y
         
                M
         
                
            D
         
                
              
              
                
                Interest from Dec. 1. 96.
         
                0–
                5–
                28
                7–
                8–
                4
              
              
                
                
                
                
                
                307–
                8–
                4
              
              
                
                By paiment of May 29. 97.
         
                
                
                
                36–
                0–
                0
              
              
                
                
                
                
                
                271–
                8–
                4
              
              
                
            1798. Oct. 1.
         
                Int. on £271–8–4 from 1797. May 29.
         
                1–
                4–
                
            2
                18–
                3–
                5
              
              
                
                
                
                
                
                289–
                11–
                9
              
              
                
                By paiment then made
                
                
                
                300–
                
            
         
                
            
         
              
              
                
                
            Overpaid of 1st bond
                
            
         
                
            
         
                
            
         
                10–
                8–
                3
              
              
                
                2d
            bond principal
                
                
                
                300–
                0–
                0
              
              
                
            1801. Apr. 13.
         
                Int. from Dec. 1. 96.
         
                4–
                4–
                12
                65–
                10–
                0
              
              
                
                
                
                
                
                365–
                10–
                0
              
              
                
                By overpaiment of 1st bond 10–8–3
                
              
              
                
                By paimt of Apr. 13. 01.
            
            300–0–0
                     
                
                
                
                310–
                8–
                3
              
              
                
                
            remaining due on 2d bond
                
                
                
                55–
                1–
                9
              
              
                
            1807. Apr. 20.
         
                
            Int. on £55–1–9. from Apr. 13. 01.
         
                6–
                0–
                
            7
                16–
                11–
                9
              
              
                
                3d bond.principal
                
                
                
                381–
                0–
                0
              
              
                
                Int. on do from Dec. 1. 96.
         
                10–
                4–
                19
                197–
                18–
                4
              
              
                
                
                
                
                
                650–
                11–
                10
              
              
              
                By paiment of 07. Apr. 20.
         
                
                
                
                300–
                0–
                0
                
              
              
                
                
                
                
                
                350–
                11–
                10
              
              
                1810. July 20.
                Int. on £350–11–10 from 07. Apr. 20.
         
                3–
                3–
                
            0
                56–
                19–
                5
              
              
                
                4th bond. principal
                
                
                
                150–
                0–
                0
              
              
                
                Int. on £150. from Aug. 26. 93.
         
                16–
                10–
                24
         
                126–
                15–
                0
              
              
                
                Aggregate of principal & int due July 20. 1810.
         
                
                
                
                684–
                6–
                3
              
            
          